                                        Case 3:20-cv-00528-MMD-CLB Document 4 Filed 09/18/20 Page 1 of 24



                              1   Matthew C. Piccolo, Esq.
                                  Nevada Bar No. 14331
                              2   PICCOLO LAW OFFICES
                              3   8565 S Eastern Ave Ste 150
                                  Las Vegas, NV 89123
                              4   Tel: (702) 630-5030
                                  Fax: (702) 944-6630
                              5   matt@piccololawoffices.com
                              6
                                  Sean A. Neahusan, Esq.
                              7   Nevada Bar No. 11224
                                  SEAN NEAHUSAN, ATTORNEY AT LAW, L.L.C.
                              8   300 S. Arlington Ave, Suite B
                                  Reno, NV 89501
                              9   Tel: (775) 432-1581
                             10   Fax: (775) 329-4553
                                  sean@neahusanlaw.com
                             11
                                  Attorneys for Plaintiff
8565 S Eastern Ave Ste 150




                             12
 PICCOLO LAW OFFICES

   Las Vegas, NV 89123
      (702) 630-5030




                             13                               UNITED STATES DISTRICT COURT
                             14                                    DISTRICT OF NEVADA

                             15   ERICA BARROW, an individual,
                                                                                      Case No.
                             16                             Plaintiff,
                             17
                                  vs.
                             18                                                                  COMPLAINT
                                  HELICOPTER PARTS INTERNATIONAL,
                             19   INC, a Nevada corporation; HARRY
                                  NIWRANSKI, an individual; ANTHONY                        JURY TRIAL DEMAND
                             20   MAGNOTTA; DOES I through X, inclusive;
                             21   and ROE CORPORATIONS I through X,
                                  inclusive.
                             22
                                                            Defendants.
                             23
                             24
                                                                          COMPLAINT
                             25
                                          Plaintiff Erica Barrow, by and through counsel, Matthew C. Piccolo, Esq., of Piccolo
                             26
                                  Law Offices, and Sean A. Neahusan, Esq. of Sean Neahusan, Attorney at Law, L.L.C. complains
                             27
                             28

                                                                           Page 1 of 24
                                      Case 3:20-cv-00528-MMD-CLB Document 4 Filed 09/18/20 Page 2 of 24



                              1   against Defendants Helicopter Parts International, Inc. (“HPI” or “the Company”), Harry
                              2   Niwranski, and Anthony Magnotta, as follows:
                              3
                                                                             PARTIES
                              4
                                         1.      Plaintiff Erica Barrow is, and was at all times relevant herein, an individual
                              5
                              6   citizen and resident of the State of Nevada and at all times relevant was employed as a controller

                              7   by Defendant HPI.
                              8
                                         2.      Defendant HPI is a domestic corporation organized in Nevada, and existing under
                              9
                                  and by virtue of the laws of the State of Nevada, is authorized to do business in Nevada and do
                             10
                             11   business as Helicopter Parts International, Inc, and it may be served with process upon its
8565 S Eastern Ave Ste 150




                             12   registered agent Harry Niwranski, 2150 Meridian Blvd. Minden, NV 89423.
 PICCOLO LAW OFFICES

   Las Vegas, NV 89123
      (702) 630-5030




                             13          3.      Defendant Harry Niwranski is a natural person who resides in the State of Nevada
                             14
                                  and at all times relevant was employed by and/or the owner of HPI.
                             15
                                         4.      Defendant Anthony Magnotta is a natural person who resides in the State of
                             16
                             17   Nevada.

                             18          5.      The true names and capacities, whether individual, corporate, associate, or
                             19
                                  otherwise    of     Defendant(s),    DOES      1    through     10,    inclusive,    and    ROE
                             20
                                  CORPORATIONS/ENTITIES 1 through 10, inclusive, are unknown to Plaintiff, who therefore,
                             21
                             22   sues said Defendant(s) by such fictitious names. Plaintiff is informed and believes and thereon

                             23   alleges that each of the Defendant(s) herein referred to and caused damages proximately thereby

                             24   as hereinafter alleged. Upon information and belief, and at all times relevant hereto, Defendants
                             25
                                  name and/or fictitiously named, and each of them, were the agents, ostensible agents, servants,
                             26
                                  employees, employers, alter-egos, partners, co-owners and/or joint ventures of each other and of
                             27
                             28

                                                                             Page 2 of 24
                                      Case 3:20-cv-00528-MMD-CLB Document 4 Filed 09/18/20 Page 3 of 24



                              1   their co-defendants, and were acting within the color, purpose, and scope of their employment,
                              2   agency, ownership, and/or joint ventures, and by reason of such relationships, the Defendants,
                              3
                                  and each of them, are jointly and severally responsible and liable for the acts or omissions of
                              4
                                  their Defendants, as alleged herein.
                              5
                              6
                              7                                   JURISDICTION AND VENUE

                              8             6.    This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1331 because
                              9
                                  it involves a federal question as it arises under the Constitution, laws, or treaties of the United
                             10
                                  States.
                             11
                                            7.    This controversy arises under the laws of the United States; namely, 29 U.S.C. §
8565 S Eastern Ave Ste 150




                             12
 PICCOLO LAW OFFICES

   Las Vegas, NV 89123




                                  201 et seq. (the Fair Labor Standards Act of 1938 (“FLSA”)).
      (702) 630-5030




                             13
                             14             8.    This Court has supplemental jurisdiction over Plaintiff’s other claims pursuant to
                             15   28 U.S.C. § 1367 because they are so related to the federal claim that they form part of the same
                             16
                                  case or controversy under Article III of the United States Constitution.
                             17
                                            9.    Venue is proper in this District because the events giving rise to the claims
                             18
                                  occurred in the State of Nevada and Plaintiff and Defendants reside and/or operate in the State
                             19
                             20   of Nevada.

                             21
                             22                                    FACTUAL ALLEGATIONS
                             23
                                                               Barrow’s Employment and Overtime
                             24
                                            10.   In June 2019, HPI hired Barrow to work as a controller, with duties involving
                             25
                             26   accounting, human resources, and other aspects of the Company.

                             27
                             28

                                                                             Page 3 of 24
                                      Case 3:20-cv-00528-MMD-CLB Document 4 Filed 09/18/20 Page 4 of 24



                              1          11.       HPI was an employer engaged in commerce pursuant to the FLSA, 29 U.S.C. §
                              2   201 et. seq. and an “employer” of Barrow, as defined NRS 608.011.
                              3
                                         12.       HPI supplies aviation parts and components to its customers throughout the
                              4
                                  United States.
                              5
                              6          13.       Barrow was a non-exempt hourly “employee” of HPI during the relevant time
                              7   period alleged herein pursuant to NRS 608.005 et. seq. and the FLSA, 29 U.S.C. § 201 et. seq.
                              8
                                         14.       Barrow’s regular rate of pay as an employee of HPI was $24 per hour.
                              9
                                         15.       At HPI’s direction, Barrow regularly worked more than 40 hours during her
                             10
                             11   scheduled work weeks.
8565 S Eastern Ave Ste 150




                             12
 PICCOLO LAW OFFICES




                                         16.       For many work weeks in which Barrow worked more than 40 hours, Niwranski
   Las Vegas, NV 89123
      (702) 630-5030




                             13
                                  refused to pay Barrow for those hours, and refused to pay her an overtime rate, except when he
                             14
                                  forced her to do homework for his child.
                             15
                             16                Barrow Attempts to Comply with the Law but HPI Refuses to Do So

                             17          17.       As part of Barrow’s duties, she helped HPI stay compliant with laws and
                             18
                                  regulations. For instance, she regularly spoke with Niwranski about complying with laws and
                             19
                                  regulations regarding accounting, human resources, aviation, health and safety, and his sexual
                             20
                             21   harassment and assault of female employees.

                             22          18.       On or about March 15, 2020, Governor Sisolak issued an order closing all schools
                             23
                                  until at least April 6, 2020 because of the coronavirus.
                             24
                                         19.       On or about March 16, 2020, Douglas County issued an order stating that sick
                             25
                             26   employees should stay home and that employees who are able to work from home should do so.

                             27
                             28

                                                                              Page 4 of 24
                                      Case 3:20-cv-00528-MMD-CLB Document 4 Filed 09/18/20 Page 5 of 24



                              1          20.     Barrow sent a copy of the Douglas County order to Niwranski and asked if she
                              2   should take down an employment ad.
                              3
                                         21.     Barrow also asked Niwranski if she should not have Kyra Whybrew, an employee
                              4
                                  under her supervision, come into work because she was sick.
                              5
                              6          22.     Barrow was especially concerned about the coronavirus pandemic because she
                              7   has a history of asthma and other respiratory weakness, and she lived with her father who was
                              8
                                  68 years of age.
                              9
                                         23.     Barrow also told Niwranski she was able to work from home.
                             10
                             11          24.     On or about March 17, 2020, Governor Sisolak asked all non-essential businesses
8565 S Eastern Ave Ste 150




                             12
 PICCOLO LAW OFFICES




                                  to close, and Barrow made Niwranski aware of the order.
   Las Vegas, NV 89123
      (702) 630-5030




                             13
                                         25.     On or about March 18, 2020, Barrow told Niwranski that Whybrew had a sore
                             14
                                  throat, which can be a symptom of COVID-19, but he told Barrow to have Whybrew come to
                             15
                             16   work anyway, even though Barrow and Niwranski were able to cover Whybrew’s work while

                             17   she would have been out sick.
                             18
                                         26.     Niwranski also asked Barrow not to cancel the employment ad and asked her to
                             19
                                  come to work the next morning for his dog’s birthday party.
                             20
                             21          27.     On or about March 19, 2020, Barrow was unable to come to work because she

                             22   had no childcare available due to circumstances related to the coronavirus.
                             23
                                         28.     The same day, she told Niwranski the city was enforcing the close of businesses
                             24
                                  by issuing citations and suspending or revoking business licenses. She told Niwranski they
                             25
                             26   should work from home to avoid such repercussions.

                             27
                             28

                                                                            Page 5 of 24
                                      Case 3:20-cv-00528-MMD-CLB Document 4 Filed 09/18/20 Page 6 of 24



                              1          29.     On or about March 20, 2020, Governor Sisolak issued an order and directive that
                              2   all non-essential businesses close.
                              3
                                         30.     Barrow reviewed Sisolak’s order along with other applicable orders and
                              4
                                  interpretive guidelines and believed that HPI was not an essential business, which she told
                              5
                              6   Niwranski.
                              7          31.     Barrow also warned Niwranski that the sheriff’s office could shut down the
                              8
                                  business if they were in violation of the orders.
                              9
                                         32.     On or about March 22, 2020, Barrow told Niwranski she was still willing to work
                             10
                             11   but would need to do most of her work from home.
8565 S Eastern Ave Ste 150




                             12
 PICCOLO LAW OFFICES




                                         33.     Niwranski refused to close HPI or allow Barrow to work from home or allow
   Las Vegas, NV 89123
      (702) 630-5030




                             13
                                  other employees to stay home.
                             14
                                         34.     On March 25, 2020, Barrow and Niwranski were discussing the orders regarding
                             15
                             16   the coronavirus and Niwranski said something to the effect of “F___ the government; I don’t

                             17   care what they say.”
                             18
                                         35.     Barrow was concerned that Niwranski refused to comply with the government
                             19
                                  orders and, more importantly, she was concerned about her health and the health of her co-
                             20
                             21   workers.

                             22          36.     As a result, on or about March 25, 2020 Barrow contacted the Douglas County
                             23
                                  Sheriff’s Office to report that HPI was not following government directives, and she asked for
                             24
                                  guidance on what to do.
                             25
                             26          37.     The Sheriff’s Office went and spoke with Niwranski.

                             27
                             28

                                                                              Page 6 of 24
                                       Case 3:20-cv-00528-MMD-CLB Document 4 Filed 09/18/20 Page 7 of 24



                              1           38.      In a meeting later, Niwranski spoke about the “stupid sheriff’s department”
                              2   showing up. When he said he wouldn’t violate government directives, Barrow point out that the
                              3
                                  fact she was there at that meeting showed he would violate the directives.
                              4
                                          39.      Toward the middle of March 2020, Niwranski hired Anthony Magnotta to “help
                              5
                              6   put the company back in order and help with the business.”
                              7           40.      Shortly after Magnotta was hired, he and Niwranski told Barrow they wanted her
                              8
                                  to be involved in an illegal tax scheme by setting up a new business in another state to get tax
                              9
                                  advantages for expenses related to the schooling of Niwranski’s son.
                             10
                             11           41.      Barrow and an independent CPA who were present both told Magnotta and
8565 S Eastern Ave Ste 150




                             12
 PICCOLO LAW OFFICES




                                  Niwranski their scheme was illegal, and Barrow refused to assist with the scheme.
   Las Vegas, NV 89123
      (702) 630-5030




                             13
                                          42.      Barrow wrote to Niwranski, “I can’t in good conscious let you do anything
                             14
                                  illegal.”
                             15
                             16           43.      Barrow had also refused to engage in other illegal practices earlier and had

                             17   discussed with Niwranski complaints by HPI female employees that Niwranski had sexually
                             18
                                  harassed them.
                             19
                                          HPI Fires Barrow for Reporting Its Non-Compliance to the Sheriff’s Office
                             20
                             21           44.      On or about March 26, 2020, Barrow told Niwranski she was going to work from

                             22   home and reminded him that employees were supposed to work from home, if possible, but
                             23
                                  Niwranski said, “I need you to come in” and wanted her to meet with Magnotta.
                             24
                                          45.      Barrow expressed hesitation about meeting with Magnotta because she was
                             25
                             26   concerned about his character and his suggestions to engage in illegal practices; she asked

                             27   Niwranski for assurance she wouldn’t be terminated soon.
                             28

                                                                             Page 7 of 24
                                      Case 3:20-cv-00528-MMD-CLB Document 4 Filed 09/18/20 Page 8 of 24



                              1          46.     When Barrow arrived at HPI on or about March 26, 2020, Niwranski and
                              2   Magnotta were going through her things in her office.
                              3
                                         47.     Magnotta said to Barrow, “You’re fired because you reported the company to the
                              4
                                  sheriff’s department.”
                              5
                              6          48.     When Barrow said she believed Magnotta had no authority to fire her, Niwranski
                              7   said he had hired Magnotta, implying that Magnotta did have authority to fire her.
                              8
                                         49.     Magnotta then told Niwranski to tell Barrow she was fired and Niwranski said to
                              9
                                  Barrow, “You’re fired.”
                             10
                             11          50.     While Barrow was packing her things, Niwranski said to Barrow something like,
8565 S Eastern Ave Ste 150




                             12   “Why did you call the sheriff’s department? I was going to give you the raise you asked for.”
 PICCOLO LAW OFFICES

   Las Vegas, NV 89123
      (702) 630-5030




                             13
                                         51.     Magnotta overheard Niwranski and took him into the hallway and said something
                             14
                                  like, “You’re not changing your mind now are you? Go in there and fire her!”
                             15
                             16          52.     Niwranski told Magnotta he was not changing his mind.

                             17          53.     On or about April 3, 2020, HPI sent Barrow a letter asking her to stop making
                             18
                                  reports “to the Douglas Sheriff’s Office regarding alleged damages to stored vessels and conduct
                             19
                                  against recent Executive Orders.”
                             20
                             21          54.     Since Barrow’s termination, Niwranski has done everything in his power to

                             22   prevent Barrow from earning a living and providing for her family.
                             23
                                                       Niwranski Makes False Statements About Barrow
                             24
                                         55.     For example, Niwranski contacted H&R Block, a tax preparation company for
                             25
                             26   whom Barrow also worked as an employee.

                             27
                             28

                                                                            Page 8 of 24
                                        Case 3:20-cv-00528-MMD-CLB Document 4 Filed 09/18/20 Page 9 of 24



                              1           56.    Niwranski told H&R Block that Barrow had filed an extension for HPI’s taxes
                              2   without permission and used a company credit card to pay for filing the extension without
                              3
                                  permission. He also said Barrow helped his son file a tax return without permission.
                              4
                                          57.    Niwranski’s statements to H&R Block were false because Barrow did have
                              5
                              6   permission to file for the extension, use the credit card, and help his son file his taxes.
                              7           58.    Niwranski made these statements to H&R Block with the express purpose of
                              8
                                  harming Barrow’s employment relationship with H&R Block.
                              9
                                          59.    Because of Niwranski’s false statement, H&R Block terminated Barrow’s
                             10
                             11   employment so she is no longer able to earn income by working for H&R Block.
8565 S Eastern Ave Ste 150




                             12
 PICCOLO LAW OFFICES




                                          60.    Barrow is also unable to benefit from the specialized training and certifications
   Las Vegas, NV 89123
      (702) 630-5030




                             13
                                  she obtained through H&R Block.
                             14
                                          61.    Because Barrow is subject to a non-compete agreement with H&R Block, she is
                             15
                             16   unable to use her experience and training to earn income to provide for her family.

                             17           62.    Barrow has been unable to find employment with anyone else since HPI
                             18
                                  terminated her.
                             19
                                          63.    On information and belief, Niwranski has also made false statements about
                             20
                             21   Barrow to the Douglas Sheriff’s Office as the Sheriff’s Office has informed Barrow she is the

                             22   subject of an ongoing criminal investigation.
                             23
                                          64.    Niwranski’s false statements to H&R Block and the Sheriff’s Office were made
                             24
                                  with malicious intent.
                             25
                             26   ///

                             27   ///
                             28

                                                                               Page 9 of 24
                                      Case 3:20-cv-00528-MMD-CLB Document 4 Filed 09/18/20 Page 10 of 24



                              1                           HPI Fails to Pay Barrow Her Final Wages on Time
                              2             65.      After firing Barrow on or about March 26, 2020, HPI did not give Barrow her
                              3
                                  final paycheck until March 31, 2020, and the amount they paid her ($177.32) was only for one
                              4
                                  day.
                              5
                              6             66.      Barrow was forced to file a complaint with the Nevada Labor Commissioner to

                              7   obtain the remaining amount owed to her for wages.
                              8
                                            67.      Through the Labor Commissioner, Barrow received additional wages in the
                              9
                                  amount of $1,010.88 on or about April 23, 2020, but the check did not include pay for overtime
                             10
                             11   owed.
8565 S Eastern Ave Ste 150




                             12
 PICCOLO LAW OFFICES




                                            68.      Thus, HPI did not pay Barrow her final regular wages due until about 28 days
   Las Vegas, NV 89123
      (702) 630-5030




                             13
                                  after firing her, and it still has not paid her for overtime pay owed.
                             14
                             15
                             16                                      FIRST CAUSE OF ACTION

                             17                   Failure to Pay Overtime in Violation of FLSA, 29 U.S.C. § 201 et seq.

                             18                                              (Against HPI)

                             19             69.      Plaintiff incorporates every allegation of this Complaint as if fully set forth

                             20   herein.
                             21
                                            70.      Under 29 U.S.C. § 207(a)(1): “Except as otherwise provided in this section, no
                             22
                                  employer shall employ any of his employees who in any workweek is engaged in commerce or
                             23
                             24   in the production of goods for commerce, or is employed in an enterprise engaged in commerce

                             25   or in the production of goods for commerce, for a workweek longer than forty hours unless such
                             26
                                  employee receives compensation for his employment in excess of the hours above specified at a
                             27
                                  rate not less than one and one-half times the regular rate at which he is employed.”
                             28

                                                                               Page 10 of 24
                                     Case 3:20-cv-00528-MMD-CLB Document 4 Filed 09/18/20 Page 11 of 24



                              1             71.     HPI employed Barrow to engage in commerce or in the production of goods for
                              2   commerce.
                              3
                                            72.     At HPI’s direction, Barrow regularly worked more than 40 hours during her
                              4
                                  workweeks.
                              5
                              6             73.     For many hours Barrow worked overtime, HPI failed to pay her at a rate not less
                              7   than one and one-half times the regular rate of $24 per hour at which she was employed.
                              8
                                            74.     Barrow was an hourly worker and none of the exemptions to the FLSA overtime
                              9
                                  requirements apply to her.
                             10
                             11             75.     Barrow demands that HPI pay her one and one-half times her hourly rate of pay
8565 S Eastern Ave Ste 150




                             12
 PICCOLO LAW OFFICES




                                  for all hours worked in excess of forty hours per workweek during her employment.
   Las Vegas, NV 89123
      (702) 630-5030




                             13
                                            76.     HPI acted in bad faith by choosing not to pay Barrow overtime when it knew it
                             14
                                  was required to pay Barrow overtime.
                             15
                             16             77.     As a result of HPI’s conduct, Barrow is entitled to attorney’s fees, costs, interest,

                             17   liquidated damages, and any other damages allowed pursuant to 29 U.S.C. § 216(b) and any
                             18
                                  other sections of the FLSA.
                             19
                             20
                             21                                     SECOND CAUSE OF ACTION

                             22                   Failure to Pay Overtime in Violation of NRS 608.018 (Against HPI)

                             23             78.     Plaintiff incorporates every allegation of this Complaint as if fully set forth

                             24   herein.
                             25
                                            79.     Under NRS 608.018(2), Nevada employers must “pay 1 1/2 times an employee’s
                             26
                                  regular wage rate whenever an employee who receives compensation for employment at a rate
                             27
                             28

                                                                                Page 11 of 24
                                        Case 3:20-cv-00528-MMD-CLB Document 4 Filed 09/18/20 Page 12 of 24



                              1   not less than 1 1/2 times the minimum rate set forth in NRS 608.250 works more than 40 hours
                              2   in any scheduled week of work.”
                              3
                                          80.    NRS 608.140 gives employees a private right of action for unpaid wages.
                              4
                                          81.    Barrow’s regular wage rate was $24 per hour, which is more than 1 1/2 times the
                              5
                              6   minimum rate set forth in NRS 608.250.
                              7           82.    At HPI’s direction, Barrow regularly worked more than 40 hours during her
                              8
                                  scheduled work weeks.
                              9
                                          83.    HPI failed to pay her 1 1/2 times her regular wage for many hours she worked
                             10
                             11   more than 40 during her scheduled work weeks.
8565 S Eastern Ave Ste 150




                             12                  None of the exemptions in NRS 608.018 applies to Barrow’s employment.
 PICCOLO LAW OFFICES




                                          84.
   Las Vegas, NV 89123
      (702) 630-5030




                             13
                                          85.    Barrow demands that HPI pay her overtime for the hours she worked more than
                             14
                                  40 during her scheduled work weeks.
                             15
                             16           86.    As a result of HPI’s conduct, Barrow has been required to retain the services of

                             17   an attorney and, thus, is entitled to reasonable attorney’s fees, costs, and interest pursuant to NRS
                             18
                                  608.140 and/or NRS 18.010 and NRS 18.020(3) and other applicable law.
                             19
                                          87.    HPI’s conduct was malicious, fraudulent, or oppressive and was designed to vex,
                             20
                             21   annoy, harass, or humiliate Barrow; as a result, Barrow is entitled to punitive damages pursuant

                             22   to NRS 42.005.
                             23
                                  ///
                             24
                                  ///
                             25
                             26   ///

                             27   ///
                             28

                                                                              Page 12 of 24
                                      Case 3:20-cv-00528-MMD-CLB Document 4 Filed 09/18/20 Page 13 of 24



                              1                                    THIRD CAUSE OF ACTION
                              2                                             Unpaid Wages
                              3                                             (against HPI)
                              4             88.   Plaintiff incorporates every allegation of this Complaint as if fully set forth
                              5   herein.
                              6
                                            89.   HPI was an employer as defined by NRS 608.011 because it had control or
                              7
                                  custody of Barrow in her employment; as a result, Barrow was subject to Nevada’s wage laws at
                              8
                              9   all times relevant.
                             10             90.   Barrow was an employee as defined by NRS 608.010 because she was in the
                             11
                                  service of HPI, an employer, under an express contract of hire.
8565 S Eastern Ave Ste 150




                             12
 PICCOLO LAW OFFICES

   Las Vegas, NV 89123




                                            91.   NRS 608.016 and NAC 608.115 require employers to pay employees wages or
      (702) 630-5030




                             13
                             14   compensation for the time the employee works at the employer’s direction.

                             15             92.   HPI agreed to pay Barrow a wage of $24 per hour.
                             16
                                            93.   Barrow performed many hours of work at HPI’s direction for which HPI did not
                             17
                                  pay Barrow. For example, Barrow was not paid for work involving human resources, accounting,
                             18
                             19   Niwranski’s personal affairs, and correspondence through emails and text messages.

                             20             94.   HPI’s conduct was malicious, fraudulent, or oppressive and was designed to vex,
                             21
                                  annoy, harass, or humiliate Barrow; as a result, Barrow is entitled to punitive damages pursuant
                             22
                                  to NRS 42.005.
                             23
                             24             95.   As a result of HPI’s conduct, Barrow has been required to retain the services of an

                             25   attorney and, thus, is entitled to reasonable attorney’s fees and costs, pursuant to NRS 608.140
                             26
                                  and/or NRS 18.010 and NRS 18.020(3).
                             27
                             28

                                                                              Page 13 of 24
                                     Case 3:20-cv-00528-MMD-CLB Document 4 Filed 09/18/20 Page 14 of 24



                              1                                    FOURTH CAUSE OF ACTION
                              2                           Tortious Discharge in Violation of Public Policy
                              3                                              (against HPI)
                              4             96.    Plaintiff incorporates every allegation of this Complaint as if fully set forth
                              5   herein.
                              6
                                            97.    It is the clear and explicit policy of the State of Nevada that employers should
                              7
                                  abide by all applicable laws and regulations and that employees should be free to report an
                              8
                              9   employer’s alleged illegal activity to government authorities without retaliation by the employer.
                             10   See Ainsworth v. Newmont Min. Corp., 128 Nev. 878, (2012).
                             11
                                            98.    It is also the clear and explicit policy of the State that employees should be free
8565 S Eastern Ave Ste 150




                             12
 PICCOLO LAW OFFICES

   Las Vegas, NV 89123




                                  to refuse to engage in conduct they, in good faith, reasonably believe to be illegal, without
      (702) 630-5030




                             13
                             14   retaliation. See Allum v. Valley Bank of Nevada, 114 Nev. 1313, 1323-24 (1998).

                             15             99.    It is also the clear and explicit policy of the State that employees should be free
                             16
                                  to refuse to work in unreasonably dangerous work conditions, without retaliation. See id.
                             17
                                            100.   Many other state laws in NRS 608 and NRS 613 place requirements and
                             18
                             19   restrictions on employers to ensure they treat employees in the state with fairness and respect.

                             20             101.   HPI terminated Barrow because she reported HPI’s alleged illegal activity to
                             21
                                  government authorities.
                             22
                                            102.   Barrow took affirmative steps to address what she believed to be illegal practices
                             23
                             24   by reporting to the Douglas County Sheriff’s Office HPI’s refusal to follow government orders

                             25   and regulations related to COVID-19.
                             26
                             27
                             28

                                                                              Page 14 of 24
                                      Case 3:20-cv-00528-MMD-CLB Document 4 Filed 09/18/20 Page 15 of 24



                              1           103.   Barrow reasonably believed that HPI was a non-essential business and should
                              2   have been closed, based on state and local government orders and regulations.
                              3
                                          104.   Barrow also reasonably believed that based on the orders and regulations she and
                              4
                                  other employees, especially those who are sick, should have been working from home during
                              5
                              6   the pandemic, which was possible for them to do.
                              7           105.   Barrow made HPI owner Harry Niwranski aware of the orders and regulations
                              8
                                  and possible repercussions, but he refused to close HPI or to allow Barrow and other employees
                              9
                                  to work from home. Instead, Niwranski required Barrow to come to HPI’s offices for work and
                             10
                             11   his dog’s birthday party.
8565 S Eastern Ave Ste 150




                             12
 PICCOLO LAW OFFICES




                                          106.   Because Barrow was concerned about her health and safety and the health and
   Las Vegas, NV 89123
      (702) 630-5030




                             13
                                  safety of HPI’s other employees, she contacted the Sheriff’s Office to report HPI’s failure to
                             14
                                  comply with the government directives.
                             15
                             16           107.   The Sheriff’s Office spoke with Niwranski who afterward made disparaging

                             17   comments about the Sheriff’s Office.
                             18
                                          108.   The day after Barrow reported HPI to the Sheriff’s Office, Niwranski and
                             19
                                  Magnotta fired Barrow, saying they were doing it because she contacted the Sheriff’s Office.
                             20
                             21           109.   After Barrow’s termination, HPI sent Barrow a letter asking her to stop making

                             22   reports to the Sheriff’s Office regarding the governor’s orders and damage to stored vessels.
                             23
                                          110.   If Barrow had not reported HPI’s alleged illegal conduct to the Sheriff’s Office,
                             24
                                  then HPI would not have terminated her.
                             25
                             26           111.   Alternatively, HPI terminated Barrow because she refused to engage in illegal

                             27   activity.
                             28

                                                                            Page 15 of 24
                                         Case 3:20-cv-00528-MMD-CLB Document 4 Filed 09/18/20 Page 16 of 24



                              1            112.   Magnotta and Niwranski asked Barrow to help set up an illegal tax scheme related
                              2   to Niwranski’s son’s schooling, but Barrow refused to assist with the scheme and told them she
                              3
                                  would not let them do anything illegal.
                              4
                                           113.   If Barrow had not refused to participate in HPI’s illegal tax scheme, then HPI
                              5
                              6   would not have terminated her.
                              7            114.   Alternatively, HPI terminated Barrow because she refused to work in
                              8
                                  unreasonably dangerous work conditions.
                              9
                                           115.   Barrow asked Niwranski if she could work from home due to the COVID-19
                             10
                             11   pandemic to protect her health and safety.
8565 S Eastern Ave Ste 150




                             12
 PICCOLO LAW OFFICES




                                           116.   Barrow also asked Niwranski to allow Kyra Whybrew to stay at home because
   Las Vegas, NV 89123
      (702) 630-5030




                             13
                                  she was sick with symptoms that could have been related to the virus.
                             14
                                           117.   When Niwranski would not allow Barrow to work from home and ordered her
                             15
                             16   and Whybrew to come into work, Barrow refused to come into work for her health and safety

                             17   and the health and safety of others.
                             18
                                           118.   Barrow had worked from home before and explained to Niwranski that she was
                             19
                                  able to work from home.
                             20
                             21            119.   It would have been unreasonably dangerous for Barrow to work at HPI’s office

                             22   given the quickly spreading pandemic and Whybrew’s symptoms.
                             23
                                           120.   If Barrow had not refused to come into work, then HPI would not have terminated
                             24
                                  her.
                             25
                             26            121.   Because HPI fired Barrow, she has suffered lost wages and benefits, emotional

                             27   distress, humiliation, lost job opportunities, and other damages.
                             28

                                                                            Page 16 of 24
                                      Case 3:20-cv-00528-MMD-CLB Document 4 Filed 09/18/20 Page 17 of 24



                              1             122.   As a result of HPI’s conduct, Barrow has been required to retain the services of
                              2   an attorney and, thus, is entitled to reasonable attorney’s fees and costs.
                              3
                                            123.   HPI’s conduct was malicious, fraudulent, or oppressive and was designed to vex,
                              4
                                  annoy, harass, or humiliate Barrow; as a result, Barrow is entitled to punitive damages pursuant
                              5
                              6   to NRS 42.005.
                              7
                              8
                                                                   FIFTH CAUSE OF ACTION
                              9
                                                               Penalty for Violation of NRS 608.020
                             10
                                                                            (against HPI)
                             11
                                            124.   Plaintiff incorporates every allegation of this Complaint as if fully set forth
8565 S Eastern Ave Ste 150




                             12
 PICCOLO LAW OFFICES

   Las Vegas, NV 89123




                                  herein.
      (702) 630-5030




                             13
                             14             125.   NRS 608.020 requires employers to pay an employee it discharges any wages and

                             15   compensation earned and unpaid immediately.
                             16
                                            126.   Under NRS 608.040, an employer who fails to pay an employee wages or
                             17
                                  compensation by the date they are due must pay a penalty to the employee equal to the same rate
                             18
                             19   of pay from the day the employee was discharged, either until the employee is paid or for a

                             20   period of 30 days.
                             21
                                            127.   Under NRS 608.050(2), every employee has a lien to enforce this penalty.
                             22
                                            128.   HPI fired Barrow on or about March 26, 2020.
                             23
                             24             129.   HPI did not give Barrow her alleged final paycheck until March 31, 2020, and

                             25   the amount they paid her ($177.32) was only for one day.
                             26
                             27
                             28

                                                                             Page 17 of 24
                                      Case 3:20-cv-00528-MMD-CLB Document 4 Filed 09/18/20 Page 18 of 24



                              1             130.   Barrow was forced to file a complaint with the Labor Commissioner to obtain the
                              2   remaining amount owed to her for wages.
                              3
                                            131.   Through the Labor Commissioner, Barrow received additional wages in the
                              4
                                  amount of $1,010.88 on or about April 23, 2020, but the check did not include pay for overtime
                              5
                              6   owed.
                              7             132.   Thus, HPI did not pay Barrow her final regular wages due until about 28 days
                              8
                                  after firing her, and it still has not paid her for overtime pay owed.
                              9
                                            133.   HPI must pay Barrow a penalty equal to 30 days of wages as a penalty.
                             10
                             11             134.   As a result of HPI’s conduct, Barrow has been required to retain the services of
8565 S Eastern Ave Ste 150




                             12   an attorney and, thus, is entitled to reasonable attorney’s fees, costs, and interest pursuant to NRS
 PICCOLO LAW OFFICES

   Las Vegas, NV 89123
      (702) 630-5030




                             13
                                  608.140 and/or NRS 18.010 and NRS 18.020(3) and other applicable law.
                             14
                                            135.   HPI’s conduct was malicious, fraudulent, or oppressive and was designed to vex,
                             15
                             16   annoy, harass, or humiliate Barrow; as a result, Barrow is entitled to punitive damages pursuant

                             17   to NRS 42.005.
                             18
                             19
                                                                   SIXTH CAUSE OF ACTION
                             20
                                                                             Defamation
                             21
                                                                 (against HPI & Harry Niwranski)
                             22
                                            136.   Plaintiff incorporates every allegation of this Complaint as if fully set forth
                             23
                             24   herein.

                             25             137.   Harry Niwranski, as an individual and on behalf of HPI, made false and
                             26
                                  defamatory statements about Barrow to a third party by telling H&R Block that Barrow had filed
                             27
                             28

                                                                              Page 18 of 24
                                        Case 3:20-cv-00528-MMD-CLB Document 4 Filed 09/18/20 Page 19 of 24



                              1   an extension for HPI’s taxes without permission and used a company credit card to pay for filing
                              2   the extension without permission. He also said Barrow helped his son file a tax return without
                              3
                                  permission.
                              4
                                          138.   Niwranski’s statements to H&R Block were false because Barrow did have
                              5
                              6   permission to file for the extension, use the credit card, and help his son file his tax return.
                              7           139.   Niwranski’s false statements were unprivileged.
                              8
                                          140.   Niwranski made these statements intentionally, recklessly, or negligently, with
                              9
                                  the express purpose of harming Barrow’s employment relationship with H&R Block.
                             10
                             11           141.   Because of Niwranski’s false statement, H&R Block terminated Barrow’s
8565 S Eastern Ave Ste 150




                             12
 PICCOLO LAW OFFICES




                                  employment so she is no longer able to earn income by working for H&R Block.
   Las Vegas, NV 89123
      (702) 630-5030




                             13
                                          142.   Because Barrow is subject to a non-compete agreement with H&R Block, she is
                             14
                                  unable to use her experience and training to earn income to provide for her family.
                             15
                             16           143.   Barrow has also suffered emotional distress, humiliation, and injury to her

                             17   reputation and standing.
                             18
                                          144.   Damages are also be presumed because Niwranski’s actions tended to injure
                             19
                                  Barrow in her business profession.
                             20
                             21           145.   Niwranski’s conduct has been malicious, fraudulent, or oppressive and was

                             22   designed to vex, annoy, harass, or humiliate Barrow; thus, Barrow is entitled to an award of
                             23
                                  punitive damages.
                             24
                                          146.   As a result of Niwranski’s conduct, Barrow has been required to retain the
                             25
                             26   services of an attorney and, thus, is entitled to reasonable attorney’s fees and costs.

                             27   ///
                             28

                                                                              Page 19 of 24
                                         Case 3:20-cv-00528-MMD-CLB Document 4 Filed 09/18/20 Page 20 of 24



                              1                                   SEVENTH CAUSE OF ACTION
                              2                             Intentional Infliction of Emotional Distress
                              3                                     (against HPI and Niwranksi)
                              4             147.   Plaintiff incorporates every allegation of this Complaint as if fully set forth
                              5   herein.
                              6
                                            148.   Niwranksi, as an individual and on behalf of HPI, intentionally, or with reckless
                              7
                                  disregard, terminated Barrow and made false accusations of misconduct about her to H&R Block
                              8
                              9   in order to inflict severe emotional distress on Barrow.
                             10             149.   Niwranksi has also intentionally, or with reckless disregard, made false
                             11
                                  statements to the Sheriff’s Office about Barrow in order to inflict severe emotional distress on
8565 S Eastern Ave Ste 150




                             12
 PICCOLO LAW OFFICES

   Las Vegas, NV 89123




                                  her.
      (702) 630-5030




                             13
                             14             150.   Niwranksi has also intentionally, or with reckless disregard, engaged in other

                             15   conduct intended to harass and frighten Barrow in order to inflict severe emotional distress on
                             16
                                  her.
                             17
                                            151.   Niwranski’s conduct was extreme and outrageous, outside the bounds of decency,
                             18
                             19   and would be regarded as utterly intolerable in a civilized community.

                             20             152.   As a direct result of Niwranski’s conduct, Barrow has suffered severe emotional
                             21
                                  distress, fear, anguish, humiliation, and the loss of enjoyment of life.
                             22
                                            153.   Defendant’s conduct was malicious, fraudulent, or oppressive and was designed
                             23
                             24   to vex, annoy, harass, or humiliate Plaintiff; thus, Plaintiff is entitled to an award of punitive

                             25   damages.
                             26
                             27
                             28

                                                                             Page 20 of 24
                                      Case 3:20-cv-00528-MMD-CLB Document 4 Filed 09/18/20 Page 21 of 24



                              1             154.   As a result of Defendant’s conduct, Plaintiff has been required to retain the
                              2   services of an attorney and, thus, is entitled to reasonable attorney’s fees and costs.
                              3
                              4
                                                                  EIGHTH CAUSE OF ACTION
                              5
                                                              Interference with Contractual Relations
                              6
                                                                    (against HPI and Niwranksi)
                              7
                                            155.   Plaintiff incorporates every allegation of this Complaint as if fully set forth
                              8
                              9   herein.
                             10             156.   Barrow and H&R Block had a valid and existing contract under which Barrow
                             11
                                  was preparing tax returns in exchange for wages or salary.
8565 S Eastern Ave Ste 150




                             12
 PICCOLO LAW OFFICES

   Las Vegas, NV 89123




                                            157.   Niwranski, as an individual and on behalf of HPI, had knowledge of the contract.
      (702) 630-5030




                             13
                             14             158.   Niwranski intentionally made false statements to H&R Block in order to disrupt

                             15   the contractual relationship between Barrow and H&R Block.
                             16
                                            159.   Because of Niwranski’s actions, the contract was actually disrupted when H&R
                             17
                                  Block terminated its relationship with Barrow.
                             18
                             19             160.   Because of Niwranski’s actions, Barrow has suffered lost wages and benefits,

                             20   prospective job opportunities, emotional distress, humiliation, and other damages.
                             21
                                            161.   Niwranski’s conduct has been malicious, fraudulent, or oppressive and was
                             22
                                  designed to vex, annoy, harass, or humiliate Barrow; thus, Barrow is entitled to an award of
                             23
                             24   punitive damages.

                             25             162.   As a result of Niwranski’s, Barrow has been required to retain the services of an
                             26
                                  attorney and, thus, is entitled to reasonable attorney’s fees and costs.
                             27
                             28

                                                                             Page 21 of 24
                                        Case 3:20-cv-00528-MMD-CLB Document 4 Filed 09/18/20 Page 22 of 24



                              1                                     NINTH CAUSE OF ACTION
                              2                                           Civil Conspiracy
                              3                                     (against HPI and Magnotta)
                              4             163.   Plaintiff incorporates every allegation of this Complaint as if fully set forth
                              5   herein.
                              6
                                            164.   Niwranski and Magnotta, acting in concert, intended to accomplish an unlawful
                              7
                                  objective by terminating Barrow in violation of public policy.
                              8
                              9             165.   Niwranski and Magnotta openly discussed with each other in Barrow’s presence
                             10   their intent to terminate Barrow because she contacted the Sheriff’s Office.
                             11
                                            166.   Both Niwranski and Magnotta told Barrow she was terminated because she
8565 S Eastern Ave Ste 150




                             12
 PICCOLO LAW OFFICES

   Las Vegas, NV 89123




                                  contacted the Sheriff’s Office.
      (702) 630-5030




                             13
                             14             167.   Niwranski and Magnotta pursued this unlawful objective for the purpose of

                             15   harming Barrow by terminating her employment.
                             16
                                            168.   Because of Defendants’ actions, she has suffered lost wages and benefits,
                             17
                                  prospective job opportunities, emotional distress, humiliation, and other damages.
                             18
                             19             169.   As a result of Defendants’ conduct, Barrow has been required to retain the

                             20   services of an attorney and, thus, is entitled to reasonable attorney’s fees and costs.
                             21
                                            170.   Defendants’ conduct was malicious, fraudulent, or oppressive and was designed
                             22
                                  to vex, annoy, harass, or humiliate Barrow; as a result, Barrow is entitled to punitive damages
                             23
                             24   pursuant to NRS 42.005.

                             25   ///
                             26
                                  ///
                             27
                             28

                                                                             Page 22 of 24
                                  Case 3:20-cv-00528-MMD-CLB Document 4 Filed 09/18/20 Page 23 of 24



                              1                                 PRAYER FOR RELIEF
                              2     WHEREFORE, Plaintiff prays for the following relief:
                              3
                                    1.     A trial by jury on all appropriate issues;
                              4
                                    2.     Declare the acts and practices of Defendants to be violations of federal law,
                              5
                                    Nevada statutes, and Nevada common law;
                              6
                              7     3.     Award Plaintiff all general damages allowed by federal statutes, Nevada statutes,

                              8     and state common law;
                              9     4.     Award Plaintiff all compensatory damages allowed by federal statutes, Nevada
                             10
                                    statutes, and state common law;
                             11
                                    5.     Award Plaintiff liquidated damages in an amount equal to the amount of lost
8565 S Eastern Ave Ste 150




                             12
 PICCOLO LAW OFFICES

   Las Vegas, NV 89123




                                    and/or unpaid wages found due;
      (702) 630-5030




                             13
                             14     6.     Award Plaintiff penalties allowed by Nevada statutes;

                             15     7.     Award Plaintiff punitive damages in an amount to be determined at trial;
                             16
                                    8.     Award Plaintiff her reasonable attorney’s fees and costs as authorized by
                             17
                                    applicable federal and state laws and rules;
                             18
                                    9.     For pre-judgment and post-judgment interest to the fullest extent allowed by law
                             19
                             20     or in equity; and

                             21     10.    For such other and further relief as the court deems just, equitable, or proper.
                             22     Dated: September 18, 2020
                             23                                            /s / Matthew C. Piccolo   .
                                                                          MATTHEW C. PICCOLO, ESQ.
                             24                                           Nevada Bar No. 14331
                                                                          PICCOLO LAW OFFICES
                             25                                           8565 S Eastern Ave Ste 150
                                                                          Las Vegas, NV 89123
                             26
                                                                          Tel: (702) 630-5030
                             27
                                                                          Attorney for Plaintiff Erica Barrow
                             28

                                                                       Page 23 of 24
                                     Case 3:20-cv-00528-MMD-CLB Document 4 Filed 09/18/20 Page 24 of 24



                              1                                 DEMAND FOR JURY TRIAL
                              2          Plaintiff Erica Barrow demands that a trial in the above-entitled action be heard by a jury,
                              3
                                  including all triable issues, pursuant to FRCP 38.
                              4
                                         Dated: September 18, 2020
                              5                                                 /s / Matthew C. Piccolo   .
                                                                               MATTHEW C. PICCOLO, ESQ.
                              6
                                                                               Nevada Bar No. 14331
                              7                                                PICCOLO LAW OFFICES
                                                                               8565 S Eastern Ave Ste 150
                              8                                                Las Vegas, NV 89123
                                                                               Tel: (702) 630-5030
                              9
                             10                                                Attorney for Plaintiff Erica Barrow

                             11
8565 S Eastern Ave Ste 150




                             12
 PICCOLO LAW OFFICES

   Las Vegas, NV 89123
      (702) 630-5030




                             13
                             14
                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28

                                                                            Page 24 of 24
